10

11

12

13

14

15

16

17

18

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 1 of 21

GREGORY J. BROD, CSB 184456
MARKUS WILLOUGHBY, CSB 197478
WILLOUGHBY BROD, LLP

96 Jessie Street

San Francisco, California 94105
Telephone (415) 397-1130

Facsimile (415) 397-2121

Attorneys for Plaintiffs

DANA SMITHEE, E.M.,

a minor by and through guardian
ad litem JENNIFER MONTES

UNITED STATES DISTRICT COURT

EASTERN DISTRICT OF CALIFORN"[A

DANA SMITHEE, “E.M.”, a minor, by and
through her guardian ad litem, JENNIFER
MONTES,

Plaintiffs,

VS.

Case No.

COMPLAINT FOR DAMAGES

Constitution (42 U.S.C. § 1983);

1. Violation of 14th Amendment) to U.S.

2. Violation of 8“' Amendment) to U.S.
Constitution (42 U.S.C. § 1983);
Unconstitutional Custom, Practice,
or Policy (42 U.S.C. § 1983);
Failure to Train (42 U.S.C. § 1983);

CALIFORNIA CORRECTIONAL

RHONDA LlTT-STONER, and DOES 1
through 200,

21

22

23

24

25

26

27

28

Defendants.

)
)
)
)
)
)
)
)
§
INSTITUTION, STATE oF CALlFoRNIA, ) 3.
)
)
)
)
)
)
)
)
)

Cal. Gov. Code § 845.6;
Negligence
Wrongful Death (CCP § 377.60)

HPWP

.]URY TRIAL DEMANDED

 

 

 

Plaintiffs DANA SMITHEE and “E.M.”, a minor by and through her guardian ad litem,

JENNIFER MONTES, hereby complain and allege against Defendants CALIFORNIA

 

COlV[PLAlNT FOR DAMAGES: Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 2 of 21

CORRECTIONAL INSTITUTION, STATE OF CALIFORNIA, RHONDA LITT-STONER,
and DOES l through 200, and each of them, as follows:
I. JURISDICTION, VENUE AND GENERAL ALLEGATlONS

l. Plaintiff DANA SMITHEE is an individual, and at all relevant times
mentioned herein, was a resident of the State of California, County of Kern.

2. Plaintiff “E.M.” is a minor, by and through her guardian ad litem, JENNIFER
MONTES, and is a resident of the State of Washington, King County.

3. CYRUS AYERS is an individual, who is deceased

4. Plaintiff DANA SMITHEE is the mother of Decedent CYRUS AYERS.

5. Plaintiff E.M. is the only child and heir of Decedent CYRUS AYERS.

6. Defendant STATE OF CALIFORNTA (hereinafter referred to as the “STATE”)
is a municipal entity organized under the laws of the State of California.

7. Defendant CALIFORNIA CORRECTIONAL INSTITUTION (hereinafter
referred to as “C.C.I.”) is a correctional facility located in Tehachapi, California.

8. Based upon information and belief, Defendant STATE operates, manages, directs,
and/or controls Defendant C.C.I.

9. Defendant RHONDA LITT-STONER is an individual, who at all relevant times
mentioned herein, was the Chief Executive Officer (“CEO”) for Health Care Services at
Defendant C.C.I.

10. Defendant DOE 1 is the Chief of Mental Health at Defendant C.C.I.

ll. Defendant DOE 2 is the Clinical Director at Defendant C.C.I.

12. Defendant DOE 3 is the Health Care Manager at Defendant C.C.I.

13. Defendant DOES 4 through DOE 50 are, upon information and belief, employees

 

COlV[PLAINT FOR DAMAGES: Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 3 of 21

of Defendant STATE, and in acting or failing to act as alleged herein, were doing so in the
course and scope of their employment with Defendant STATE. These DOE Defendants are sued
under fictitious names as their true identities are unknown to plaintiffs When their true names
and capacities are ascertained, plaintiffs will amend this Complaint by inserting the true names
and capacities of said defendants

14. Defendant DOES 51 through DOE 100 are, upon information and belief,
employees of Defendant C.C.I., and in acting or failing to act as alleged herein, were doing so in
the course and scope of their employment with Defendant C.C.I. These DOE Defendants are
sued under fictitious names as their true identities are unknown to plaintiffs When their true
names and capacities are ascertained, plaintiffs will amend this Complaint by inserting the true
names and capacities of said defendants

15. Defendant DOES 101 through DOE 200 acted or failed to act as alleged herein,
and are sued under fictitious names as their true identities are unknown to plaintiffs When their
true names and capacities are ascertained, plaintiffs will amend this Complaint by inserting the
true names and capacities of said defendants

16. Jurisdiction is proper in this Court because the claimed damages exceed the
minimum jurisdiction of this Court. Venue is proper in this Court because the injuries giving
rise to this action occurred in the County of Kern.

17. Jurisdiction is proper as this matter involves a federal question arising out of
rights granted by the United States Constitution.

18. At all times mentioned herein, each and every defendant was the agent of each
other and had the legal duty to oversee and supervise the hiring, conduct, employment and

discipline of each and every other defendant herein. Each of the defendants caused, and are

 

COMPLAINT FOR DAMAGES: Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 4 of 21

responsible for, the unlawful conduct described herein. Each defendant is responsible for
plaintiffs’ injuries by personally participating in the unlawful conduct; acting jointly and in
concert with others who did so; authorizing, acquiescing in, or failing to take action to prevent
the unlawful conduct; promulgating policies and procedures pursuant to which the unlawful
conduct occurred; failing and refusing, with deliberate indifference, to implement and maintain
adequate training and supervision; and/or by ratifying the unlawful conduct.

19. All individual defendants herein Were acting in their individual capacities and
under color of state law.

20. At all times mentioned herein, each and every individual defendant was acting
under the color of the laws, statutes, ordinances, policies, practices, customs and usages of
Defendants STATE and/or C.C.I.

21. Pursuant to California Govt. Code § 910, et seq., plaintiffs were required to
comply with the Government Claims Act, and submitted a written claim for injury to Defendant
STATE on behalf of Defendants STATE and C.C.I. on or about June 18, 2018, which claim was
denied on or about July 6, 2018.

22. Despite requests for CYRUS AYERS’ mental health records, which are in the
possession of defendants, and each of them, plaintiffs were denied access to said records, and as
a result, certain allegations herein are based upon information and belief.

II. GENERAL FACTUAL ALLEGATlONS

23. CYRUS AYERS had been an inmate Within the correctional system of Defendant

STATE, and had served approximately four years of a seven-year sentence.

24. In or about November of 2017, CYRUS AYERS was transferred from KERN

 

CON[PLAlNT FOR DAMAGES: Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 5 of 21

VALLEY STATE PRISON (hereinafter “KVSP”), another correctional facility owned and
operated by Defendant STATE, to Defendant C.C.I.

25. By the time of his death, defendants and each of them, knew or should have
known that CYRUS AYERS was in dire need of mental health treatment, and that he was a
suicide risk.

26. Specifically, CYRUS AYERS had expressed suicidal ideations, including but not
limited to asking “What would you do if you came into the cell and saw me hanging?”

27. Prior to his death and while incarcerated within Defendant STATE’s prison
system, CYRUS AYERS made at least two unsuccessful suicide attempts

28. CYRUS AYERS wrote multiple letters, expressing suicidal thoughts, and
received letters, regarding his expression of suicide.

29. Based upon Defendant C.C.I.’s policy of reviewing prisoner’s mail other than
legal mail, defendants knew or should have known of CYRUS AYERS’ suicidal ideations.

30. Defendant STATE and Defendant DOES 4 to 50 knew of CYRUS AYERS’
suicide attempts and failed to document his records, and/or failed to notify anyone of his mental
health history upon Mr. AYERS’ transfer to Defendant C.C.I. Specifically, Defendant STATE
and Defendant DOES 4 to 50 were deliberately indifferent to Mr. AYERS’ serious medical
needs at all relevant times mentioned herein.

31. Upon Mr. AYERS’ transfer from KVSP to Defendant C.C.I., Defendant LITT-
STONER and Defendant DOES 1 to 3 and 51 to 100 failed to inquire about CYRUS AYERS’
medical and mental health condition, including his previous suicide attempts, suicidal ideations,

and self-harming behavior. Specifically, Defendant LITT-STONER and Defendant DOES 1 to 3

 

COMPLAINT FOR DAMAGES: Case No.

 

10

11

12

13

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 6 of 21

and 51 to 100 were deliberately indifferent to Mr. AYERS’ serious medical needs at all relevant
times mentioned herein.

32. The CALIFORNIA DEPARTMENT OF CORRECTIONS AND
RERHABILITATION (“CDCR”) MENTAL HEALTH DELIVERY SYSTEM (“MHDS”),
definition of a “CRISIS” includes a rapid onset or exacerbation of mental illness, which may
include suicidality or other aberrant behavior which requires immediate intervention

33. Notwithstanding Mr. AYERS expressions of suicidal ideations, including but not
limited to “What if you came into my cell and saw me hanging?”, defendants, and each of them,
failed to identify a CRISIS, and failed to intervene on Mr. AYERS’ behalf, in any way.

34. On or about February 2, 2018, CYRUS AYERS died by hanging while under the
custody and control of defendants and each of them, at Defendant C.C.I. in Tehachapi,
California.

35. The Certificate of Death for CYRUS AYERS, dated February 21, 2018, described
the cause of death as asphyxia from hanging, and that Mr. AYERS’ death occurred at 11:28 a.m.

36. Defendant LITT-STONER and Defendant DOES 1 to 3 and 51 to 100 knew or
should have known that CYRUS AYERS should have been placed on a suicide watch, which
would have prevented his death on February 2, 2018.

37. Defendant LITT-STONER and Defendant DOES l to 3 and 51 to 100 knew or
should have known that CYRUS AYERS should have been prescribed medications that would
have prevented his death on February 2, 2018.

38. Defendant DOES 1 to 3 and 51 to 100 prescribed decedent CYRUS AYERS
medications which were to address a chemical dependency on opioids without regard to Mr.

AYERS’ state of mental health.

 

COMPLAINT FOR DAMAGES: Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 7 of 21

39. Toxicology reports after Mr. AYERS’ death indicate that the narcotic Naloxone
was within Mr. AYERS’ body at a 2 - 5 times the recommended safe dosage of that substance.

40. Defendant DOES 1 to 3 and 51 to 100 failed to ensure that CYRUS AYERS was
taking his prescribed medications when they were given to him, and failed to ensure Mr. AYERS
did not compile or hoard said medications in order to consume large dosages at a later time.

41. Defendant DOES 1 to 3 and 51 to 100 knew or should have known that excessive
dosages of Naloxone would cause depression, and knew or should have known that Mr. AYERS
would be at a high risk if suicide, should he become depressed due to a narcotic or other
substance.

42. Defendant LITT-STONER and Defendant DOES 1 to 200 knew or should have
known that CYRUS AYERS should have received mental health counseling, which would have
prevented his death on February 2, 2018.

43. Based upon information and belief, Defendants STATE and C.C.I. maintained
customs and practices of denying their inmates adequate medical and mental health care, and in
many instances, no mental health care, whatsoever. Evidence of said customs and practices,
which have become policy, includes but is not limited to the following:

a) Policies to have no mental health evaluations of inmates upon admission
to the prison;

b) Policies to have no ongoing mental health evaluations of inmates;

c) Lack of, or no training to instruct staff to identify signs of suicidal
tendencies of inmates;

d) Lack of, or no disciplinary measures regarding staff who fail to report

signs of suicidal tendencies of inmates;

 

COMPLAINT FOR DAMAGES: Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 8 of 21

s)
h)

j)

k)

1)

Failure to supervise nursing staff, including R.N.’s and L.V.N.’s;

Failure to document suicidal tendencies and expressions of suicidal
ideations of inmates;

Failure to document suicide attempts of inmates;

Failure to follow policies regarding placing inmates on a suicide watch;
Failure to supervise prison staff who are responsible for suicide watch;
Failure to monitor inmate patients who have been prescribed medications
that may affect mental health;

Failure to have licensed mental health care staff available at the C.C.I.
prison;

Employing health care staff who were unsupervised by licensed
physicians;

Failure to retain medical and mental health records of inmate patients;
Ignoring a “crisis”, as it is defined by the CALIFORNIA DEPARTMENT
OF CORRECTIONS AND REHABILITATION (“CDCR”) MENTAL
HEALTH DELIVERY SYSTEM (“MHDS”);

Failure to refer decedent CYRUS AYERS to mental health services in

violation of the CDCR MI-IDS.

44. Based upon a Statistical Report for the year 2017, Defendant C.C.I. was the

lowest state prison in the entire State of California in mental health services provided to inmates,

and one of two facilities that were deemed to be substandard mental health care by the

Department of Corrections. Defendant LITT-STONER and Defendant DOES 1 to 200 were

 

COMPLAINT FOR DAMAGES: Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 9 of 21

deliberately indifferent in ignoring said report and its findings, which proximately contributed to
and caused the death of CYRUS AYERS.

45. ln the five-month period surrounding CYRUS AYERS’ death, Defendant C.C.I.
had a higher suicide rate than any state prison in the entire State of California, including facilities
with equal or greater inmate populations Defendant LITT-STONER and Defendant DOES 1 to
200 were deliberately indifferent in ignoring the excessive suicide rate at C.C.I., which
proximately contributed to and caused the death of CYRUS AYERS.

46. Based upon a Statistical Report in September 2018, Defendant C.C.I. was the
lowest state prison in the entire State of California in hiring mental health staff, and one of two
facilities that met “zero percent” of the staff hiring goals set forth by the Department of
Corrections. In ignoring the report and findings of the 2017 Statistical Report and the excessive
suicide rate between December 2017 and May 2018, Defendant LlTT-STONER and Defendant
DOES 1 to 200 were deliberately indifferent to the serious medical and mental health needs of
C.C.I. inmates, in that defendants affirmatively and consistently chose to understaff the prison,

and understaff mental health services at C.C.I., which proximately contributed to and caused the

 

death of CYRUS AYERS.
III. CAUSES OF ACTION
FIRST CAUSE OF ACTION
Violation of Fourteenth Amendment to U.S. Constitution
(42 U.S.C. § 1983)
All Defendants
47. Plaintiffs incorporate herein by reference and re-allege the allegations stated in

paragraphs 1 through 46, inclusive, of this Complaint For Damages.
48. During CYRUS AYERS’s incarceration at KVSP, defendants, and each of them,

knew or should have known of Mr. AYERS’ serious medical and mental health conditions, and

 

COlVIPLAINT FOR DAMAGES: Case No.

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 10 of 21

of his dire need for medical and mental health care. Specifically, defendants and each of them,
knew or should have known that Mr. AYERS had expressed Suicidal thoughts, had made
attempts to commit suicide prior to being transferred to Defendant C.C.I., and was a suicide risk.

49. In addition, defendants and each of them, knew or should have known of Mr.
AYERS’ serious medical and mental health conditions

50. Despite knowing of CYRUS AYERS’ serious and dire medical and mental health
conditions defendants and each of them, in their individual capacities were deliberately
indifferent to Mr. AYERS’ serious medical needs All defendants in their individual capacities
were deliberately indifferent to Mr. AYERS’ serious medical needs

51. In ignoring CYRUS AYERS’ medical and mental health history, his expressions
of suicidal thoughts and prior attempts to commit suicide, defendants and each of them, who
were acting under color of law in their individual capacities objectively deprived Mr. AYERS of
medical and mental health care, and were subjectively reckless and deliberately indifferent to
Mr. AYERS’ severe and serious medical and mental health needs

52. The duties of all defendants were well established at the time of the deliberate
indifference, and thus the doctrine of qualified immunity does not apply.

53. All individual defendants herein were acting in their individual capacities and
under color of state law.

54. As a direct and proximate result of the acts and omissions as described herein,
CYRUS AYERS was deprived of his constitutional ri ghts, which directly caused his death, and
caused the damages suffered by the plaintiffs herein.

55. As a direct and proximate result of defendants’ deliberate indifference, Plaintiffs

DANA SMITHEE and E.M., a minor, by and through her guardian ad litem, JENNIFER

 

COMPLAINT FOR DAMAGES: Case No.
- 10

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 11 of 21

MONTES, have suffered general and special damages including but not limited to loss of love,
companionship, comfort, care and support in an amount to be proven at trial.
SECOND CAUSE OF ACTION
Violation of Eighth Amendment to U.S. Constitution
(42 U.S.C. § 1983)
All Defendants

56. Plaintiffs incorporate herein by reference and re-allege the allegations stated in
paragraphs 1 through 55, inclusive, of this Complaint For Darnages.

5 7. During CYRUS AYERS’s incarceration at KVSP, defendants and each of them,
knew or should have known of Mr. AYERS’ serious medical and mental health conditions and
of his dire need for medical and mental health care. Specifically, defendants and each of them,
knew or should have known that Mr. AYERS had expressed suicidal thoughts had made
attempts to commit suicide prior to being transferred to Defendant C.C.I., and was a suicide risk.

58. In addition, defendants and each of them, knew or should have known of Mr.
AYERS’ serious medical and mental health conditions

59. Despite knowing of CYRUS AYERS’ serious and dire medical and mental health
conditions defendants and each of them, in their individual capacities were deliberately
indifferent to Mr. AYERS’ serious medical needs All defendants in their individual capacities
were deliberately indifferent to Mr. AYERS’ serious medical needs

60. In ignoring CYRUS AYERS’ medical and mental health history, his expressions
of suicidal thoughts and prior attempts to commit suicide, defendants and each of them, who
were acting under color of law in their individual capacities objectively deprived Mr. AYERS of

medical and mental health care, and were subjectively reckless and deliberately indifferent to

Mr. AYERS’ severe and serious medical and mental health needs

 

COMPLAINT FOR DAMAGES: Case No.
- 11

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 12 of 21

61. The duties of all defendants Were well established at the time of the deliberate
indifference, and thus the doctrine of qualified immunity does not apply.

62. All individual defendants herein were acting in their individual capacities and
under color of state law.

63. The acts and omissions as described herein equated to cruel and unusual
punishment, and a violation of the Eighth Amendment to the United States Constitution.

64. As a direct and proximate result of the acts and omissions as described herein,
CYRUS AYERS Was deprived of his constitutional rights which directly caused his death, and
caused the damages suffered by the plaintiffs herein.

65. As a direct and proximate result of defendants’ deliberate indifference, Plaintiffs
DANA SMITHEE and E.M., a minor, by and through her guardian ad litem, JENNIFER
MONTES, have suffered general and special damages including but not limited to loss of love,
companionship, comfort, care and support in an amount to be proven at trial.

THIRD CAUSE OF ACTION
Unconstitutional Custom, Practice or Policy
(42 U.S.C. § 1983)
All Defendants

66. Plaintiffs incorporate herein by reference and re-allege the allegations stated in
paragraphs 1 through 65, inclusive, of this Complaint For Damages

67. During CYRUS AYERS’s incarceration at KVSP, defendants and each of them,
knew or should have known of Mr. AYERS’ serious medical and mental health conditions and
of his dire need for medical and mental health care. Specifically, defendants and each of them,

knew or should have known that Mr. AYERS had expressed suicidal thoughts had made

attempts to commit suicide prior to being transferred to Defendant C.C.I., and was a Suicide risk.

 

COMPLAINT FOR DAMAGES: Case No.
- 12

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 13 of 21

68. Based upon information and belief, Defendants STATE and C.C.I. maintained

customs and practices of denying their inmates adequate medical and mental health care, and in

many instances no mental health care, whatsoever. Evidence of said customs and practices

which have become policy, includes but is not limited to the following:

al

b)

d)

s)
h)

j)

k)

1)

Policies to have no mental health evaluations of inmates upon admission
to the prison;

Policies to have no ongoing mental health evaluations of inmates

Lack of, or no training to instruct staff to identify signs of suicidal
tendencies of inmates

Lack of, or no disciplinary measures regarding staff who fail to report
signs of suicidal tendencies of inmates

Failure to supervise nursing staff, including R.N.’s and L.V.N.’s;
Failure to document suicidal tendencies and expressions of suicidal
ideations of inmates

Failure to document suicide attempts of inmates;

Failure to follow policies regarding placing inmates on a suicide watch;
Failure to supervise prison staff who are responsible for suicide watch;
Failure to monitor inmate patients who have been prescribed medications
that may affect mental health;

Failure to have licensed mental health care staff available at the C.C.I.
prison;

Employing health care staff who were unsupervised by licensed

physicians

 

COMPLAINT FOR DAMAGES: Case No.

-13

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 14 of 21

m) Failure to retain medical and mental health records of inmate patients

n) lgnoring a “crisis”, as it is defined by the CALIFORNIA DEPARTMENT
OF CORRECTIONS AND REHABILITATION (“CDCR”) MENTAL
HEALTH DELIVERY SYSTEM (“MHDS”);

o) Failure to refer decedent CYRUS AYERS to mental health services in
violation of the CDCR MHDS.

69. Defendant RHONDA LlTT-STONER4 and DOES 1 to 200 were supervisors for
Defendant STATE and supported, endorsed, and/or acquiesced to the aforementioned customs
and practices regarding medical and mental health care of their inmates

70. Defendant RHONDA LITT-STONER and DOES 1 to 200 failed to supervise,
investigate and discipline their respective staff, who were entrusted to oversee the medical and
mental health care of their inmates

71. Defendants’ unconstitutional customs practices and policies are further evidenced
by the suicide rate at C.C.I. being higher than any STATE prison during the .

72. Despite knowing of CYRUS AYERS’ serious and dire medical and mental health
conditions defendants and each of them, in their individual capacities were deliberately
indifferent to Mr. AYERS’ serious medical needs All defendants in their individual capacities
were deliberately indifferent to Mr. AYERS’ serious medical needs

73. In ignoring CYRUS AYERS’ medical and mental health history, his expressions
of suicidal thoughts and prior attempts to commit suicide, defendants and each of them, who
were acting under color of law in their individual capacities objectively deprived Mr. AYERS of
medical and mental health care, and were subjectively reckless and deliberately indifferent to

Mr. AYERS’ severe and serious medical and mental health needs

 

COMPLAINT FOR DAMAGES: Case No.
- 14

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 15 of 21

74. The duties of all defendants were well established at the time of the deliberate
indifference, and thus the doctrine of qualified immunity does not apply.

75. All individual defendants herein were acting in their individual capacities and
under color of state law.

76. The acts and omissions as described herein equated to cruel and unusual
punishment, and a violation of the Eighth Amendment to the United States Constitution.

77. As a direct and proximate result of the acts and omissions as described herein,
CYRUS AYERS was deprived of his constitutional rights which directly caused his death, and
caused the damages suffered by the plaintiffs herein.

78. As a direct and proximate result of defendants’ deliberate indifference, Plaintiffs
DANA SMITHEE and E.M., a minor, by and through her guardian ad litem, JENNIFER
MONTES, have suffered general and special damages including but not limited to loss of love,

companionship, comfort, care and support in an amount to be proven at trial.
FOURTH CAUSE OF ACTION
Failure to Train
(42 U.S.C. § 1983)
All Defendants
79. Plaintiffs incorporate herein by reference and re-allege the allegations stated in
paragraphs l through 78, inclusive, of this Complaint For Damages.
80. During CYRUS AYERS’s incarceration at KVSP, defendants and each of them,
knew or should have known of Mr. AYERS’ serious medical and mental health conditions and
of his dire need for medical and mental health care. Specifically, defendants and each of them,

knew or should have known that Mr. AYERS had expressed suicidal thoughts had made

attempts to commit suicide prior to being transferred to Defendant C.C.I., and was a suicide risk.

 

COlV[PLAINT FOR DAMAGES: Case No.
- 15

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 16 of 21

81. In addition, defendants and each of them, knew or should have known of Mr.
AYERS’ serious medical and mental health conditions

82. Despite knowing of CYRUS AYERS’ serious and dire medical and mental health
conditions defendants and each of them, in their individual capacities were deliberately
indifferent to Mr. AYERS’ serious medical needs All defendants in their individual capacities
were deliberately indifferent to Mr. AYERS’ serious medical needs

83. ln ignoring CYRUS AYERS’ medical and mental health history, his expressions
of suicidal thoughts and prior attempts to commit suicide, defendants and each of them, who
Were acting under color of law in their individual capacities objectively deprived Mr. AYERS of
medical and mental health care, and were subjectively reckless and deliberately indifferent to
Mr. AYERS’ severe and serious medical and mental health needs

84. The CALIFORNIA DEPARTMENT OF CORRECTIONS AND
REHABILITATION (“CDCR”) MENTAL HEALTH DELIVERY SYSTEM (“MHDS”),
definition of a “CRISIS” includes a rapid onset or exacerbation of mental illness which may
include suicidality or other aberrant behavior Which requires immediate intervention

85. Notwithstanding Mr. AYERS expressions of suicidal ideations, including but not
limited to “What if you came into my cell and saw me hanging?”, defendants and each of them,
failed to identify a CRISIS, and failed to intervene on Mr. AYERS’ behalf, in any way.

86. Defendants failed to train staff to recognize of mental health crisis symptoms a

plan for immediate staff response, and procedures for referral to clinical staff, all of which are

required by the CDCR MHDS.
87. In addition, defendants’ failures in training staff include but are not limited to the
following:

 

COMPLAINT FOR DAMAGES: Case No.
- 16

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 17 of 21

a) F ailure to train licensed personnel on ongoing mental health evaluations of
inmates

b) Lack of, or no training to instruct staff to identify signs of suicidal
tendencies of inmates

c) Failure to train staff how to document suicide attempts of inmates

d) Failure to train prison staff who are responsible for suicide watch.

88. The duties of all defendants were well established at the time of the deliberate
indifference, and thus the doctrine of qualified immunity does not apply.

89. All individual defendants herein were acting in their individual capacities and
under color of state law.

90. As a direct and proximate result of the acts and omissions as described herein,
CYRUS AYERS was deprived of his constitutional rights which directly caused his death, and
caused the damages suffered by the plaintiffs herein.

91. As a direct and proximate result of defendants’ deliberate indifference, Plaintiffs
DANA SMITHEE and E.M., a minor, by and through her guardian ad litem, JENNIFER
MONTES, have suffered general and special damages including but not limited to loss of love,
companionship, comfort, care and support in an amount to be proven at trial.

FIFTH CAUSE OF ACTION
Cal. Govt. Code § 845.6
All Defendants
92. Plaintiffs incorporate herein by reference and re-allege the allegations stated in

paragraphs 1 through 88, inclusive, of this Complaint For Damages

 

COMPLAINT FOR DAMAGES: Case No.
- 17

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 18 of 21

93. At all relevant times mentioned herein, defendants and each of them, knew or had
reason to know that CYRUS AYERS was in immediate need of medical care and failed to take
reasonable action to summon such care.

94. In ignoring CYRUS AYERS’ mental health history, behavioral history, suicidal
ideations and expressions and suicide attempts Defendant LITT-STONER and Defendant
DOES 1 to 200, and each of them, who were acting under color of law in their individual
capacities objectively deprived Mr. AYERS of care, and were subjectively reckless and
deliberately indifferent to Mr. AYERS’ severe and serious medical and mental health needs

95. Defendants’ duties were well established at the time of the deliberate indifference
as described herein and thus the doctrine of qualified immunity does not apply.

96. Defendant LITT-STONER and Defendant DOES 1 to 200’s failure to summon
medical or mental health care for CYRUS AYERS was done in the course and scope of their
respective employment with Defendants STATE and/or C.C.I., while acting under color of law,
rendering Defendants STATE and/or C.C.I., vicariously liable pursuant to Section 815.2 of the
California Government Code.

97. Defendants, and each of them, had ample opportunities to summon mental health
and medical care for CYRUS AYERS, and had they acted to respond to Mr. AYERS’ medical
and mental health needs Mr. AYERS would not have taken his life on February 2, 2018.

98. As a direct and proximate result of the conduct of Defendants and each of them,
CYRUS AYERS was deprived of mental health care, counseling, medication, and/or
supervision, to the point where he suffered the ultimate irreparable injury, death.

99. As a direct and proximate result of defendants’ acts and omissions as described

herein, Plaintiffs DANA SMITHEE and E.M., a minor, by and through her guardian ad litem,

 

COlV[PLAINT FOR DAMAGES: Case No.
- 18

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 19 of 21

JENNIFER MONTES, have suffered general and special damages including but not limited to
loss of love, companionship, comfort, care and support in an amount to be proven at trial.
SIXTH CAUSE OF ACTION
Negligence
(Individual Defendants)
100. Plaintiff incorporates herein by reference and re-alleges the allegations stated in
Paragraphs l through 99, inclusive, of this First Amended Complaint.

101. Defendant DOES 1 to 200, and each of them, owed CYRUS AYERS a duty to
use reasonable care regarding Mr. AYERS’ physical and mental health.

102. Specifically, defendants owed Mr. AYERS a duty of care to ensure he received
proper mental health care, provided by licensed practitioners that any medications be prescribed
by a licensed physician, and that prescribed medications include the associated counseling and
supervision

103. ln engaging in the acts and omissions alleged herein, defendants breached their
respective duties to CYRUS AYERS, which proximately caused Mr. AYERS’ death.

104. The acts and/or omissions of Defendant DOES 1 to 200 as set forth herein were
done in the course and scope of their respective employment with Defendants CALIFORNIA
CORRECTIONAL INSTITUTION or STATE OF CALIFORNIA acting under color of law,
rendering defendants vicariously liable pursuant to Section 815.2 of the Government Code.

105. As a direct and proximate result of defendants’ negligence as described herein,
Plaintiffs DANA SMITHEE and E.M., a minor, by and through her guardian ad litem,
JENNIFER MONTES, have suffered general and special damages including but not limited to
loss of love, companionship, comfort, care and support in an amount to be proven at trial.

//

 

COMPLAINT FOR DAMAGES: Case No.

 

10

ll

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

 

 

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 20 of 21

SEVENTH CAUSE OF ACTION
Wrongful Death
(C.C.P. § 377.60)
All Defendants

106. Plaintiffs incorporate herein by reference and re-allege the allegations stated in
paragraphs 1 through 105, inclusive, of this Complaint For Damages

107. During CYRUS AYERS’s incarceration at KVSP, defendants and each of them,
knew or should have known of Mr. AYERS’ serious medical and mental health conditions and
of his dire need for medical and mental health care. Specifically, defendants and each of them,
knew or should have known that Mr. AYERS had expressed suicidal thoughts had made
attempts to commit suicide prior to being transferred to Defendant C.C.I., and was a suicide risk.

108. In addition, defendants and each of them, knew or should have known of Mr.
AYERS’ serious medical and mental health conditions

109. In doing the acts and omissions alleged herein, defendants breached their
respective duties to CYRUS AYERS, which proximately caused Mr. AYERS’ death,

110. As a direct and proximate result of defendants’ deliberate indifference, Plaintiffs
DANA SMITHEE and E.M., a minor, by and through her guardian ad litem, JENNIFER
MONTES, have suffered general and special damages including but not limited to loss of love,
companionship, comfort, care and support in an amount to be proven at trial.

IV. DEMAND FOR JURY TRIAL
Plaintiffs DANA SMITHEE and E.M., a minor, hereby demand a trial by jury.
V. PRAYER FOR RELIEF
WHEREFORE, Plaintiffs pray judgment in its favor and against Defendants and each of

them, as follows:

1. F or compensatory damages in an amount according to proof;

 

COMPLAINT FOR DAMAGES: Case No.
- 20

 

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

Case 1:19-cV-OOOO4-L.]O-.]LT Document 1 Filed 12/31/18 Page 21 of 21

2. F or punitive damages against the individual defendants including Defendant
DOES 1 to 200, according to proof;

3. For attorneys’ fees pursuant to 42 U.S.C. §§ 1988 and 12205;

4. For an award of three times the amount of actual damages pursuant to California
Civil Code §§52(a);

5 . F or any applicable statutory penalties

6. Recovery of costs and expenses

7. Pre- and post-judgment interest;

8. Such other and further relief as the Court deems just and proper.

Dated: December 37( , 2018 WILLOUGI-[BY D, LLP

/§

GREG Y J. BROD

 

Attorneysfor Plaintiffs

DANA SMI_THEE, E.M.,

a minor by and through guardian
ad litem JENNIFER MONTES

 

 

 

COMPLAINT FOR DAMAGES: Case No.
- 21

 

